


110 HRES 1173 EH: Recognizing AmeriCorps

U.S. House of Representatives
2008-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1173
		In the House of Representatives, U.
		  S.,
		
			May 14, 2008
		
		RESOLUTION
		Recognizing AmeriCorps
		  Week.
	
	
		Whereas the AmeriCorps national service program, since its
			 inception in 1994, has proven to be a highly effective way to engage Americans
			 in meeting a wide range of local needs, national response directives, and
			 promote the ethic of service and volunteering;
		Whereas over $5,000,000,000 in AmeriCorps funds invested
			 in nonprofit, community, educational, and faith-based community groups since
			 1994 have leveraged hundreds of millions of dollars in additional funds and
			 in-kind donations from other sources;
		Whereas each year, AmeriCorps provides opportunities for
			 75,000 citizens across the Nation to give back in an intensive way to our
			 districts, our States, and our Nation;
		Whereas a total of 542,000 citizens since 1994 across the
			 Nation haven taken the AmeriCorps pledge to get things done for
			 America by becoming AmeriCorps members;
		Whereas those same individuals have served a total of more
			 than 705,000,000 hours nationwide, helping to improve the lives of our Nation’s
			 most vulnerable citizens, protect our environment, contribute to our public
			 safety, respond to disasters, and strengthen our educational system;
		Whereas AmeriCorps members last year recruited and
			 supervised more than 1,700,000 community volunteers, demonstrating AmeriCorps
			 value as a powerful volunteer catalyst and force multiplier;
		Whereas AmeriCorps members nationwide, in return for their
			 service, have earned nearly $1,430,000,000 to use to further their own
			 educational advancement at our Nation’s colleges and universities;
		Whereas AmeriCorps members, after their terms of service
			 end, remain engaged in our communities as volunteers, teachers, and nonprofit
			 professional in disproportionately high levels;
		Whereas AmeriCorps members served 4,100 nonprofit
			 organizations, schools, and faith-based and community organizations last year;
			 and
		Whereas 2008’s AmeriCorps Week, observed May 11 through
			 May 18, is an opportune time for the people of the United States to salute
			 current and former AmeriCorps members for their powerful impact, thank all of
			 AmeriCorps’ community partners in our Nation who make the program possible and
			 bring more Americans into service: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)encourages all
			 citizens to join in a national effort to salute AmeriCorps members and alumni,
			 and raise awareness about the importance of national and community
			 service;
			(2)acknowledges the
			 significant accomplishments of the AmeriCorps members, alumni, and community
			 partners;
			(3)recognizes the
			 important contributions to the lives of our citizens by AmeriCorps members;
			 and
			(4)encourages citizens
			 of all ages to consider serving in AmeriCorps.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
